PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,002
Filing Date: 17 Jul 2019
Appellant(s): PHILIP MORRIS USA INC.



__________________
Andrew M. Waxman
Reg. No. 56,007
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el. US. Pub. No.: 2011/0029412 A1 (hereinafter Laughlin), in view of Sager et al. US Pub. No.: 2008/0046263 A1 (hereinafter Sager) 
Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laughlin et el US. Pub. No.: 2011/0029412 A1, in view of Sager et al. US Pub. No.: 2008/0046263 A1 as applied above to claims 1 and further in view of Furukawa et al. US. Pub. No.: 2006/008/0190 A1 (hereinafter Furukawa).
(2) Response to Argument
Response to argument in section B (independent claim 1)
With respect to appellant’s argument: Laughlin fails to disclose or fairly suggest at least, “defining, in a processor, using a lower limit identifier and an upper limit identifier, a range of unique item identifiers for the batch, wherein each manufactured item in the batch is allocated a respective unique item identifier within the range, wherein the number of unique item identifiers allocated to the manufactured items is smaller than the number of unique item identifiers in the range,” as required to meet the limitations of claim 1.
Examiner respectfully disagrees with appellant’s argument for the following reasons: discloses (see Laughlin Fig. 2, ¶¶10, 30, min/max inventory system…, define inventory range bounded by a minimum and maximum amount for each product, ¶12, each product provided to the customer includes an electronic identifier for tracking the product), disclosing the limitation “defining in a processor, using a lower limit identifier and an upper limit identifier, a range of unique item identifiers for the batch” [i.e. define inventory range bounded by a minimum and maximum amount for each product], “wherein each manufactured item in the batch is allocated a respective unique item identifier” [i.e. each product provided to the customer includes an electronic identifier for tracking the product] ” and Laughlin discloses (see Laughlin, ¶11 and Claim 3,  product inventory count is increased to within the acceptable inventory range but is less than the upper limit); disclosing the limitation “wherein the number of unique item identifiers allocated to the manufactured items is smaller than the number of unique item identifiers in the range”
Response to argument in section D (Dependent Claim 4)
With respect to appellant’s argument (see appeal brief  Section D, pages 13-18): neither Laughlin nor Sager discloses or fairly suggests at least the following features of claims 4: wherein the processor is configured to define the unique item identifiers allocated to the manufactured items in a storage device using the lower limit identifier of the range, upper limit identifier of the range, and an indication of unique item identifiers in the range that are not allocated to a manufactured item.
Examiner respectfully disagrees with appellant’s argument for the following reasons: First, the primary reference Laughlin teaches (see Laughlin ¶¶ 13 30 39 41, first processing unit then generates a reference electronic file and thereafter includes the pointers in the reference electronic file. Additionally, in one embodiment the reference electronic file includes a date and/or time stamp identifying the date and/or time the electronic files were transferred from the first processing unit…¶49, component electronic files, such as information relative to the supplier and/or different areas of the customer's business, such as different product lines, different manufacturing areas or different point-of-use locations)  and in the related art, Furukawa discloses (see Furukawa ¶92 it is enabled to prepare pattern data [identifiers] of the manufacturing numbers in advance [which are not allocated to manufactured item] and to extract character sequences matching patterns of those of the manufacturing numbers as the manufacturing numbers , ¶46, Table 3 exemplifies the information stored in the traceability DB 310; the information comprises the identification information of the goods 1e, the check point ID, the passing time of the goods 1e, and the determination information output by the comparison determination mechanism 304, and is stored with being made to correspond to the trace ID produced by the mechanism 305) teaching the recited claim limitation.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEGA WOLDEMARIAM/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/ELLEN TRAN/Primary Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                           
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.